DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Taiwanese Patent Application Publication No. TW 106139522, filed on 11/15/2017, is acknowledged.

Claim Interpretation
	In regards to Claim 1, for phrase “hydrophobic layer has a contact angle of 80 to 150 degrees”, a hydrophobic substance, by definition, has a contact angle with water from 90 degrees and above, which overlaps with the claimed 80 to 150 degrees.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “contact angle of 80 to 150 degrees” renders the claim indefinite.  It is unclear as to with what substance and component the hydrophobic layer has a contact angle of 80 to 150 degrees.  Therefore, the phrase “contact angle of 80 to 150 degrees” is relative and renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting this phrase to mean that the hydrophobic layer has a contact angle of 80 to 150 degrees with any substance or component.

	In regards to Claim 7, the phrase “wherein the copper alloy particles are formed of copper and elements selected from a group consisting of Fe, and Mo” renders the claim indefinite.  It is unclear as to whether or not the phrase refers to the copper alloy particles being formed of copper and elements selected from a group consisting solely of Fe, and the element of Mo – that is, for the particles to be formed of copper and elements of Fe and Mo – or if the phrase refers to a group consisting of Fe and Mo due to the placement of the comma within the phrase; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the claim to mean “wherein the copper alloy particles are formed of copper and elements selected from a group consisting of Fe and Mo”; that is, either Fe or Mo.

	In regards to Claims 8-9, the terms “ultra-fine”, “copper sulfate-based”, and “inhibitors” render the claims indefinite.  Firstly, it is unclear as to what parameters constitute a surface roughening process to be “ultra-fine” and what does not; in particular, what ranges of values of roughness differentiate a product to be “ultra-fine” versus “fine”.  Additionally, it is unclear as to what constitutes a solution to be “copper sulfate-based” in terms of percentage/amount of copper sulfate constitutes the solution to be “copper sulfate-based” versus not “copper sulfate-based”, and furthermore, what function and properties constitute Fe and Mo to be inhibitors versus not inhibitors within such a solution.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the terms to mean within the phrases, “…treating the surface of the electroplated copper layer by a surface roughening process”; “…comprises a solution containing copper sulfate, Fe, and Mo in the surface roughening process.”

	In regards to Claims 10-11, the terms “nucleation electroplating”, “cover electroplating”, and “bonding electroplating” render the claims indefinite.  It is unclear as to what parameters, settings, and conditions differentiate an electroplating process to be “nucleation electroplating”, “cover electroplating”, and “bonding electroplating”.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.  
	For purposes of Office examination, the Examiner is broadly interpreting the terms within the claims to mean that the surface roughening process comprises performing multiple processes of electroplating.

In addition to the rejections set forth above, Claims 2-13 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0011734 (Arai) in view of United States Patent Publication No. US 7,651,783 (Tsuchida).
In regards to Claims 1, 3-4, and 8, Arai teaches a copper alloy foil for a negative electrode current collector of secondary battery (Abstract) and a method for fabricating the copper alloy foil (¶¶51-71), wherein the average diameter of roughening particles of the roughened surface is desirably 0.1 to 0.4 µm, which are desirably fine and uniform as possible (¶27) where the roughening particles are formed by the alloy plating of the three elements of copper, cobalt, and nickel (¶31, ¶¶74-85) – corresponding to a method of manufacturing a copper foil for a high circuit, comprising forming a fine roughness copper nodule layer on a surface of a copper layer, the fine roughness copper nodule layer is consisted essentially of copper particles or copper alloy particles, where the average diameter of the roughening particles of Arai overlaps with that of the claimed particle size of 100 nm to 200 nm (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  
Arai also teaches a method of electroplating a zinc-nickel alloy plated layer, wherein the plating conditions and bath are set to such that the Zn-Ni amount of the plated layer is 150 to 500 μg/dm2, and the nickel ratio is 16 to 40 mass %, and the time of electroplating is 1-3 seconds (¶¶51-58) – which correspond to and overlaps with the step of performing electroplating with a Zn-Ni co-electroplating formula for 3 seconds or more (instant Claim 1) and 3-5 seconds (instant Claim 3) to form a Zn-Ni plating layer on the fine roughness copper nodule layer (instant Claim 1), and overlapping with the claimed range of Zn-Ni plating layer comprising 90-150 μg/dm2 of zinc and 75-120 μg/dm2 of nickel (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.
Additionally, Arai teaches that the copper foil further comprises a rust-proofed or heat-resistant layer selected from a cobalt-nickel alloy plated layer, a zinc-nickel alloy plated layer and a chromate layer, and/or a silane coupling layer on both the front and rear surfaces subject to roughening treatment of the copper alloy foil in order to improve thermal resistance and weather/corrosion resistance properties (¶32), wherein the subsequent rustproof treatment may be also performed as an independent coating treatment of chromium oxide (¶59), where the chromium oxide is to be plated in a chromium content of 15 μg/dm2 or more (¶69) – which overlaps with the claimed range of the rust-proof layer comprising 20-40 μg/dm2 of chromium (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  
Arai additionally discloses a silane treatment on at least the roughened surface of the rustproof layer is performed, where olefinic, epoxy-based, acrylic, amino-based silane or the like may be suitable selected and used (¶70) – corresponding to a hydrophobic layer located on the rust-proof layer, the hydrophobic layer having a water contact angle of 80 to 150 degrees (instant Claim 1), wherein an organosilane solution for forming the hydrophobic layer comprises vinyl silane, epoxy silane, or amino silane (instant Claim 4).  
Arai also teaches a roughening treatment (¶¶74-84) to form roughening particles that are formed by the alloy plating of the three elements of copper, cobalt, and nickel (¶31, ¶¶74-85) – corresponding to a step of treating the surface of the copper layer by a surface roughening process (instant Claim 8).  However, Arai does not teach that the copper layer is electroplated.
In the same field of modified copper foils for electronics, Tsuchida teaches a low-profile copper foil with excellent adhesion to the insulating resin used for a copper-clad laminate for higher frequency applications (Abstract).  Furthermore, Tsuchida teaches that the majority of the copper foil used in printed wiring boards is electrolytic copper foil because of its good adhesive strength with insulating substrates (Column 1, Lines 25-28) – corresponding to an electroplated copper layer.  Tsuchida teaches that the Tsuchida additionally teaches that roughening particles are provided, which are usually nodule- or needle-shaped particles made of copper and measuring about 0.2 to 3 μm (Column 1, Lines 61-67).  Tsuchida further discloses that a heat-resistant layer is at least one film selected from a group including zinc-nickel and an olefin-based silane coupling agent layer on at least one side thereof (Column 3, Lines 24-42).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized electroplated copper layer film, as taught by Tsuchida, within the copper alloy foil of the copper structure as taught by Arai.  One skilled in the art would have been motivated by the desire and expectation of excellent adhesion to the insulating resin for high frequency applications, as taught by Tsuchida, in order to improve the performance and functionality of the copper structure as taught by Arai.

In regards to Claim 6, Tsuchida teaches that an olefin-based silane coupling agent layer on at least one side thereof of the foil (Column 3, Lines 24-42), wherein the specified silane coupling agent chemically bonds with the copper foil and resin to increase adhesive strength (Column 3, Lines 55-57), and methods of coating the agent, including spraying, coating, dipping, and casting (Column 5, Lines 23-60), examples of vinyl silanes including vinyltrimethoxysilane and vinyltriethoxysilane (Column 5, Lines 39-42).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the olefin-based coupling agent layer and method of depositing such of Tsuchida, within a side of copper alloy foil of the copper structure as a silane treatment as taught by Arai.  One skilled in the art would have been motivated by the desire and expectation of improving adhesive strength via the chemical bonds of the silane compound, as taught by Tsuchida, in order to improve the performance and functionality of the copper structure as taught by Arai.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0011734 (Arai) in view of United States Patent Publication No. US 7,651,783 (Tsuchida) as applied to Claims 1, 3-4, 6, and 8 above, and further in view of Chinese Patent Application Publication No. CN 105018978A (Li).
In regards to Claim 2, Arai in view of Tsuchida teach a method of manufacturing a copper foil for a high frequency circuit, wherein Tsuchida teaches that for a heat-resistant layer over the roughened side of the copper foil is not limited and formed by a known electroplating process (Column 4, Lines 29-41); however, Arai in view of Tsuchida do not explicitly teach that the Zn-Ni co-electroplating formula comprises zinc, nickel, and potassium pyrophosphate (instant Claim 2).
In the same field of surface treatments for copper foils, Li teaches a surface treatment process for a copper foil (¶3), wherein the treatment process includes preparing an electrolyte by mixing complexing agent potassium pyrophosphate, zinc sulfate, and nickel sulfate (¶9) and placing and electroplating a pretreated copper foil in said bath (¶¶9-10), which results in improvements in high temperature peeling strength for the copper foil for stable operation on the production line for downstream products (¶¶3, 11) – corresponding to the Zn-Ni co-electroplating formula comprising zinc, nickel, and potassium pyrophosphate (instant Claim 2).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the potassium pyrophosphate as a complexing agent within an electroplating bath of Zn-Ni, as taught by Li, within the electroplating formula as taught by Arai in view of Tsuchida.  One skilled in the art would have been motivated by the desire and expectation of improving high temperature peeling strength of the layer for stable operation on a production line for downstream products, as taught by Li, within the Zn-Ni electroplating formula of Arai in view of Tsuchida, in order to improve the performance, stability, and mechanical properties of the product of Arai in view Tsuchida.

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0011734 (Arai) in view of United States Patent Publication No. US 7,651,783 (Tsuchida) as applied to Claims 1, 3-4, 6, and 8 above, and further in view of United States Patent Publication No. US 2015/0079415 (Fukuchi).
In regards to Claim 5 and 12-13, Arai in view of Tsuchida teach the method of manufacturing a copper foil for a high frequency circuit according to Claims 1 and 4, including the method of forming a rust-proof layer on the Zn-Ni layer, wherein an organosilane solution for forming the hydrophobic layer comprises amino silane.  However, Arai in view of Tsuchida does not explicitly teach that the amino silane comprises the compounds as set forth in instant Claim 4, or a step of forming the rust-proof layer comprising impregnating the Zn-Ni layer in a chromic acid solution (instant Claim 12), wherein a duration for impregnating for forming the rust-proof layer is 10-15 seconds (instant Claim 13).
In the same field of surface-treated copper foils for high-frequency applications, Fukuchi teaches a surface-treated copper foil is characterized in that the amount of adhesion of Si on the copper foil surface is desirably from 3.1 to 300 μg/dm2 (Abstract), wherein the surface-treated copper foil can have a roughening treatment layer, and/or heat-resistant treatment layer, and/or rust-proofing treatment layer, and/or a chromate treatment layer, and/or a silane treatment layer, wherein the roughening treatment layer is not limited (¶45), such that the deposited layers obtain a copper foil having improved peel strength providing a copper foil suitable for high-frequency applications (Abstract).  Fukuchi teaches a method of forming such a Si-based layer (¶¶76-85), wherein such treatment methods include solutions for electrolytic and immersion chromate deposition that include chromic acid, for a treatment time of 1 to 30 seconds (¶¶76-85) – corresponding to and overlapping with the claimed limitations of forming the rust-proof layer comprising impregnating the Zn-Ni layer in a chromic acid solution (instant Claim 12), wherein a duration for impregnating for forming the rust-proof layer is 10-15 seconds (instant Claim 13).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Furthermore, Fukuchi teaches that when Si and Ni are allowed to adhere to the surface of a copper foil in silane coupling treatment, aminosilane is used (¶86).  Fukuchi discloses methods of silane coupling treatment (¶¶86-88), and that examples of the aminosilane can include 3-aminopropyltrimethoxysilane and 3-aminopropyltriethoxysilane (¶90) – corresponding to the limitations of instant Claim 5.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the methods of forming coating layers of Fukuchi above the Zn-Ni layer of Arai in view of Tsuchida, including the methods of chromate treatment layer via chromic acid electrolysis or immersion, and a 3.1 to 300 μg/dm2 of adhesion of Si in the silane layer via an aminosilane treatment, as taught by Fukuchi, within the copper alloy foil of the copper structure as taught by Arai in view of Tsuchida.  One skilled in the art would have been motivated by the desire and expectation of improved peeling strength providing a copper foil suitable for high-frequency applications, as taught by Fukuchi, in order to improve the performance and functionality of the copper structure as taught by Arai in view of Tsuchida.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0011734 (Arai) in view of United States Patent Publication No. US 7,651,783 (Tsuchida) as applied to Claims 1, 3-4, and 6 above, and further in view of United States Patent Publication No. US 6,497,806 (Endo).
In regards to Claims 7-11, Arai in view of Tsuchida teach the method of manufacturing a copper foil for a high frequency circuit according to Claim 1 and a process of treating the surface of the electroplated copper layer by a surface roughening process (instant Claim 8), but does not explicitly teach that the copper alloy particles are formed of copper and elements selected from a group consisting of Fe and Mo (instant Claim 7), or that the surface roughening process comprises a solution containing copper sulfate, Fe, and Mo (instant Claim 9), or that the surface roughening process comprises performing a nucleation and covering electroplating, (instant Claim 10), or that the surface roughening process further comprises performing a bonding electroplating after cycling twice of the nucleation electroplating and the covering electroplating (instant Claim 11).
In the same field of surface treating copper foils, Endo teaches a method of producing a roughening-treated copper foil, comprising a copper foil, a composite metal layer formed on the bonding surface of the copper foil and comprises molybdenum and iron, and a roughened layer comprising copper (Abstract).  In particular, Endo teaches that within the method of producing the roughened layers, a composite metal layer comprises metal ions from water-soluble metal salts, and can contain copper sulfate pentahydrate, sodium molybdate dehydrate, and ferrous sulfate heptahydrate (Column 2, Lines 8-28) – corresponding to the copper alloy particles being formed of copper and elements selected from a group consisting of Fe and Mo (instant Claim 7), and the surface roughening process comprising a solution containing copper sulfate, Fe, and Mo (instant Claim 9) per the claim interpretations as discussed in the §112(b) rejections above.  Endo further teaches conditions in which nodular copper can be formed (Column 4, Line 46), and that to improve adhesive strength, a roughened layer comprising copper using both burning and covering plating to deposit nodular copper is implemented (Column 4, Lines 57-59), wherein the combined step of burning plating/covering plating can be repeated to form the roughened layer comprising copper – corresponding to the surface roughening process comprising performing a nucleation and covering electroplating (instant Claim 10), and that the surface roughening process further comprises performing a bonding electroplating after cycling twice of the nucleation electroplating and the covering electroplating (instant Claim 11) per the claim interpretations as discussed in the §112(b) rejections above.  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the surface roughening process of Endo, including electroplating a composite metal layer from a solution of copper sulfate pentahydrate, sodium molybdate dehydrate, and ferrous sulfate heptahydrate, and the combined step of burning plating/covering plating can be repeated to form the roughened layer comprising copper alloy particles of the copper foil of Arai in view of Tsuchida. One skilled in the art would have been motivated by the desire and expectation of improving adhesive strength, as taught by Endo within the method of producing the product of Arai in view of Tsuchida, in order to improve the performance and functionality of the copper structure as taught by Arai in view of Tsuchida.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0011734 (Arai) in view of United States Patent Publication No. US 7,651,783 (Tsuchida) as applied to Claims 1, 3-4, and 6 above, and further in view of United States Patent Application Publication No. US 2012/0285734 (Uno).
In regards to Claims 7-10, Arai in view of Tsuchida teach the method of manufacturing a copper foil for a high frequency circuit according to Claim 1 and a process of treating the surface of the electroplated copper layer by a surface roughening process (instant Claim 8), but does not explicitly teach that the copper alloy particles are formed of copper and elements selected from a group consisting of Fe and Mo (instant Claim 7), or that the surface roughening process comprises a solution containing copper sulfate, Fe, and Mo (instant Claim 9), or that the surface roughening process comprises performing a nucleation and covering electroplating, (instant Claim 10).
In the same field of roughening and surface treating copper foils, Uno teaches a surface-roughened copper foil having excellent properties in forming a fine patterned-circuit and good transmission properties in a high-frequency range showing high adhesiveness and chemical resistance (Abstract), wherein the roughened surface to be provided on the surface of the base copper foil is formed by Cu and Mo, or an alloy formed from Fe, Cu, and Mo (¶57), wherein a roughened surface having a desired shape is obtained by such particles, such that by forming roughening grains by Fe, Cu, and Mo results in projections having more uniformity, wherein the contents of the elements preferably accounts for 0.01 ppm to 20% relative to the amount of presence of Cu (¶¶58-59) – corresponding to the copper alloy particles being formed of copper and elements selected from a group consisting of Fe and Mo (instant Claim 7), and the surface roughening process comprising a solution containing copper sulfate, Fe, and Mo (instant Claim 9) per the claim interpretations as discussed in the §112(b) rejections above.  Uno teaches that the roughening of the foil was carried out in two roughening plating processes (¶92), wherein the first includes copper sulfate, sulfuric acid, and ammonium molybdate (¶¶92-93), and the second includes a solution of copper sulfate and sulfuric acid (¶¶94-98), wherein the compositions of the solutions, current density, and treatment time are optimized (¶59) – corresponding to the surface roughening process comprising performing a nucleation and covering electroplating (instant Claim 10).  Uno also teaches that suitable control of the shape of the roughening grains and their surface roughness and surface area leads to an increase of the surface area and increase of the adhesion by the anchor effect and therefore an improvement in heat-resistant adhesion (¶55).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the surface roughening process of Uno, the roughening of the foil was carried out in two roughening plating processes (¶92), wherein the first includes copper sulfate, sulfuric acid, and ammonium molybdate (¶¶92-93), and the second includes a solution of copper sulfate and sulfuric acid (¶¶94-98), wherein the compositions of the solutions, current density, and treatment time are optimized (¶59) to form the roughened layer comprising copper alloy particles of the copper foil of Arai in view of Tsuchida. One skilled in the art would have been motivated by the desire and expectation of suitable control of the shape of the roughening grains and an increase of the surface area and adhesion by the anchor effect, and therefore an improvement in heat-resistant adhesion, as taught by Uno within the method of producing the product of Arai in view of Tsuchida, in order to improve the performance and functionality of the copper structure as taught by Arai in view of Tsuchida.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2004/0108211 (Liu) teaches a surface treatment for a wrought copper foil, including bi-polar electrochemical degreasing, acid etching and nodularization, electroplating a barrier layer and an anti-tarnish layer and coating a silane coupling agent layer to a copper foil (Abstract).  Liu additionally teaches that one side of the copper foil is nodularization, and a Zn—Ni barrier layer and a Cr—Zn anti-tarnish layer are electroplated on the copper foil (Abstract), where the organic silane coupling agent is coated to the roughened surface of the copper foil to modify the surface characters to impart the peel strength (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784